Citation Nr: 0806552	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-32 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1975 to June 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
November 2004.  A statement of the case was issued in 
September 2005, and a substantive appeal was received in 
October 2005.  In the substantive appeal, the veteran 
requested a Board hearing at the RO.  A hearing was scheduled 
for September 2007, but the veteran failed to appear.  

In a statement received in February 2005, the veteran claimed 
entitlement to nonservice-connected disability pension 
benefits.  This matter is hereby referred to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his claim received in February 2004, the veteran noted 
that he was treated for PTSD at Crowley County Correctional 
Facility from 2001 to 2004.  It appears that there has been 
no request for these records.  Regardless of the merits of 
the veteran's claim to date, such action is necessary in 
order for the VA to fulfill its duty to assist the veteran in 
obtaining records.  See 38 C.F.R. § 3.159 (c). 

Accordingly, the case is REMANDED for the following actions:

1.   The RO should take appropriate 
action to obtain medical records showing 
treatment at the Crowley County 
Correctional Facility, 6564 Highway 96 
(either in Olney Springs, Colorado or 
Ordway, Colorado) from 2001 to 2004.

2.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and determine if 
service connection is warranted for PTSD.  
If the benefit sought on appeal is not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



